  Case 1:20-cv-00278-RGA Document 1 Filed 02/25/20 Page 1 of 4 PageID #: 1




             IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF DELAWARE
_________________________________________________________________

ASCENDA BIOSCIENCES, LLC,

      Plaintiff,
                                             Case No.
vs.

PERRY LITTLE,

     Defendant.
_________________________________________________________________

                     DEFENDANT’S NOTICE OF REMOVAL
                   TO THE UNITED STATES DISTRICT COURT

      PLEASE TAKE NOTICE that Defendant Perry Little (“Defendant”) hereby

removes this matter to the United States District Court for the District of Delaware

and respectfully shows to this honorable Court the following facts:

      1. The above-referenced action was commenced in the Court of Chancery of

the State of Delaware on January 17, 2020 as Civil Action No. 2020-0035-KSJM

and is now pending therein.

      2. This notice of removal to this United States District Court is filed within

thirty (30) days of Defendant’s counsel’s acceptance of service, in accordance with

the provisions of 28 U.S.C. §§ 1441 and 1446.
  Case 1:20-cv-00278-RGA Document 1 Filed 02/25/20 Page 2 of 4 PageID #: 2




      3. Plaintiff Ascenda had been aware that Defendant was represented by

Matthews & Greene, since October 11, 2019. Plaintiff has not formally served the

Complaint on Defendant. Plaintiff has not contacted Matthews & Greene for the

purpose of that firm accepting service on Defendant’s behalf. Matthew & Greene

communicated with Plaintiff’s counsel on February 6, 2020, agreed to accept service

and requested an electronic copy of the documents filed in the state court action.

Defendant’s counsel obtained said documents on February 18, 2020.

      4. This action is brought by Plaintiff Ascenda Biosciences, LLC, a Delaware

Limited Liability Corporation organized under the laws of the State of Delaware (¶2

of Plaintiff’s Complaint).

      5. Defendant Perry Little resides in Cumming, Georgia (¶3 of Plaintiff’s

Complaint) and is a citizen of the State of Georgia.

      6. Plaintiff does not reference a specific monetary claim for relief in its

Complaint but does allege that its misappropriated trade secrets have a value in the

millions of dollars (¶43 of Plaintiff’s Complaint).

      7. Therefore, this is an action filed between parties which are citizens of

different states and the amount in controversy exceeds $75,000 in value. Therefore,

this cause of action should be removed to federal court under 29 U.S.C. § 1441 and

is an action where the court has original jurisdiction pursuant to 28 U.S.C. § 1332.
  Case 1:20-cv-00278-RGA Document 1 Filed 02/25/20 Page 3 of 4 PageID #: 3




      8. Attached hereto as Exhibit 1 and made a part hereof by reference is a true

copy of the Complaint and Exhibits filed by Plaintiff.

      WHEREFORE, Defendant prays that the Delaware Court of Chancery

proceed no further with Civil Action No. 2020-0035-KSJM, and that said action be

removed from said court to the United States District Court for the District of

Delaware. Defendant shall file appropriate notice in Civil Action No. 2020-0035-

KSJM.

                                       Respectfully,

Dated: February 25, 2020               By: /s/ Daniel C. Herr
                                       Daniel C. Herr, Bar No. 5497
                                       Law Office of Daniel C. Herr, LLC
                                       1225 N. King Street, Suite 1000
                                       Wilmington, DE 19801
                                       dherr@dherrlaw.com
                                       Phone: (302) 483-7060

                                                - and -

                                       Steven S. Greene, Ga. Bar No. 308715
                                       MATTHEWS & GREENE, LLC
                                       3180 North Point Parkway
                                       Suite 105
                                       Alpharetta, GA 30005
                                       sgreene@matthewsgreene.com
                                       Phone: (770) 206-3371
                                       Fax: (770)206-3381
                                       *To be admitted pro hac vice

                                       Attorneys for Defendants
  Case 1:20-cv-00278-RGA Document 1 Filed 02/25/20 Page 4 of 4 PageID #: 4




                        CERTIFICATE OF SERVICE

      The undersigned counsel hereby certifies that that the foregoing document has

been served upon the Plaintiff through its counsel identified below, by way of

electronic mail:

                                Scott G. Wilcox
                             Moore and Rutt, P.A.
                                   The Mill
                       1007 North Orange street, Suite 446
                            Wilmington, DE 19801
                          swilcox@mooreandrutt.com


Dated: February 25, 2020              By: /s/ Daniel C. Herr
                                      Daniel C. Herr, Bar No. 5497
                                      Law Office of Daniel C. Herr, LLC
                                      1225 N. King Street, Suite 1000
                                      Wilmington, DE 19801
                                      dherr@dherrlaw.com
                                      Phone: (302) 483-7060
